IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                December 2, 2008
                                No. 07-10628
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

TIMOTHY MINH HA

                                           Defendant-Appellant


                  Appeal from the United States District Court
                       for the Northern District of Texas
                           USDC No. 3:06-CR-336-All


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Timothy Minh Ha appeals his 46-month sentence of imprisonment for
bank robbery, imposed in conjunction with a seven year consecutive term for
using, carrying, and brandishing a firearm during the robbery under 18 U.S.C.
§ 924(c)(1)(A)(ii).   Ha argues that the 46-month term of imprisonment is
unreasonable in light of the sentencing factors listed in 18 U.S.C. § 3553(a). Ha
argues that the Government’s decision to charge him with the separate
§ 924(c)(1)(A)(ii) firearms offense, thus invoking a statutory term of

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-10628

imprisonment of not less than seven years for that offense, created an
unwarranted sentencing disparity that the district court should have accounted
for in imposing the sentence for the bank robbery.
      At the sentencing hearing, the district court heard extensive arguments
from both parties on the § 3553(a) factors. In setting the sentence, the district
court explained at some length the § 3553(a) factors on which it relied,
particularly the nature and circumstances of the bank robbery itself. See Rita
v. United States, 127 S. Ct. 2456, 2468 (2007). Ha’s dissatisfaction with the
result of the district court’s reasoned analysis of the § 3553(a) factors is
insufficient to overcome the presumption of reasonableness afforded the
sentence. See Gall v. United States, 128 S. Ct. 586, 597 (2007); United States v.
Alonzo, 435 F.3d 551, 554 (5th Cir. 2006). As to Ha’s argument that the § 924(c)
charging decision creates an unwarranted sentencing disparity resulting in an
unreasonable sentence, we recently rejected this argument in United States v.
Molina, 530 F.3d 326, 330-32 (5th Cir. 2008). We discern no reason to disturb
the district court’s exercise of its discretion in setting Ha’s guidelines range
sentence. See Rita, 127 S. Ct. at 2468.
      AFFIRMED.




                                          2